The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,560,733, 10,582,243, 10,567,846, 10,623,793, 9,888,288, 9,635,429, 9,641,902, 10,277,937, 9,894,417, 9,894,419, 9,936,240, 9,654,833, 10,149,015, 10,154,296, 10,264,303 and 9,648,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art of record fails to disclose:
A method comprising:
(a)    providing, from a first digital television service provider system associated with a first digital television service provider via a broadband connection, to a first digital set top box associated with a first subscriber to the digital television service provider, a first application comprising at least a first set of a plurality of viewer interfaces including at least:

(1)    electronic viewing data for a first subscriber, and
(2)    video-on-demand metadata;
wherein the video-on-demand electronic media content is obtained from a video-on-demand content delivery system of the first digital television service provider system that has obtained the video-on-demand electronic media content and respective video-on-demand metadata associated with the video-on-demand electronic media content, the respective video-on-demand metadata comprising respective title data and respective category data,
(ii)    a second viewer interface configured to access the first digital television service provider system to obtain linear electronic media content;
(b)    receiving, by the first digital television service provider system from the first digital set top box, a request for electronic authorization;
(c)    verifying, by the first digital television service provider system, the request for electronic authorization is associated with a subscriber account of the first subscriber;
(d)    transmitting, from the first digital television service provider system to the first digital set top box, an electronic authorization for the first viewer interface to access privileges associated with the subscriber account of the first subscriber;

(f)    accessing, by the first digital television services provider system, upon receipt of the first electronic access request, a first individualized electronic program guide data for video-on-demand media content wherein the first individualized electronic program guide is generated in real time by:
(i)    accessing, by the first digital television service provider system from one or more non-transitory processor readable memory devices operatively connected to the first digital television service provider system, first electronic viewing data associated with the subscriber account associated with the first subscriber; and
(ii)    generating, at the first digital television service provider system, the first individualized electronic program guide data for video-on-demand electronic media content, based at least in part on:
(1)    the first electronic viewing data for the first subscriber, and
(2)    the video-on-demand metadata;
(g)    transmitting, from the first digital television service provider system to the first digital set top box via the broadband connection, the first individualized electronic program guide data for populating a first set of one or more templates associated with a first individualized electronic program guide in the first viewer interface;
(h)    receiving, by the first digital television service provider system from the first digital set top box, a first video-on-demand media request for a first video-on-demand electronic media content;

(j)    transmitting, from the first digital television service provider system via the broadband connection to the first digital set top box, the first video-on-demand electronic media content identified in the first video-on-demand media request for display on a first display associated with the first digital set top box;
(k)    providing, from the first digital television service provider system associated with the first digital television service provider via a wireless broadband connection using IP protocol, to a first Internet-connected digital device associated with the first subscriber to the digital television service provider, a second application comprising a second set of a plurality of viewer interfaces including at least:
(i)    a third viewer interface configured to access the first digital television service provider system to obtain video-on-demand electronic media content and further configured to provide access in real time to a second individualized electronic program guide for at least the video-on-demand electronic media content and associated with the first individualized electronic program guide, and the second individualized electronic program guide is based at least in part on:
(1)    an updated first electronic viewing data for a first subscriber, and
(2)    the video-on-demand metadata;
wherein the video-on-demand electronic media content is obtained from the video-on-demand content delivery system of the first digital television service provider system that has obtained the video-on-demand electronic media content and respective 
(ii)    a fourth viewer interface configured to access the first digital television service provider system to obtain linear electronic media content, wherein the fourth viewer interface is associated with the second viewer interface,
(l)    receiving, at the first digital television service provider system for the first Internet-connected digital device, login credentials;
(m)    verifying, by the first digital television service provider system, that the login credentials are associated with the subscriber account of the first subscriber;
(n)    transmitting, from the first digital television service provider system to the first Internet-connected digital device via the Internet, an electronic authorization for the third viewer interface to access privileges associated with the subscriber account of the first subscriber;
(o)    receiving, at the first digital television service provider system via the Internet from the first Internet-connected digital device, a second electronic request to access second video-on-demand electronic media content via the third viewer interface;
(p)    accessing, by the first digital television service provider system, upon receipt of the second electronic access request, a second individualized electronic program guide data for video-on-demand electronic media content wherein the second individualized electronic program guide data is generated in real time by:
(i)    accessing, at the first digital television service provider system from one or more non-transitory processor readable memory devices operatively connected to the 
(ii)    generating, at the first digital television service provider system, the second individualized electronic program guide data for video-on-demand electronic media content, based at least in part on:
(1)    the second electronic viewing data for the first subscriber, and
(2)    the video-on-demand metadata;
(q)    transmitting, from the first digital television service provider system to the first Internet-connected digital device via the Internet, the second individualized electronic program guide data for populating a second set of one or more templates associated with a second individualized electronic program guide in the fourth viewer interface;
(r)    receiving, at the first digital television service provider system from the first Internet-connected digital device via the Internet, a second video-on-demand media request for the second video-on-demand electronic media content;
(s)    updating, by the first digital television service provider system, the second electronic viewing data with information associated with the second video-on-demand media request to generate third electronic viewing data; and
(t)    transmitting, from the first digital television service provider system via the Internet to the first Internet-connected digital device, the second video-on-demand electronic media content identified in the second video-on-demand media request for display on a second display associated with the first Internet-connected digital device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.